Citation Nr: 1040794	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  04-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
myasthenia gravis (MG) (to include cramps in the feet and hands, 
chest pain, residuals of a thoracotomy, and eye conditions, to 
include ptosis and residuals of a chalazion). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had military service from February 1983 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  By that rating action, the RO granted service 
connection for MG; an initial 30 percent rating was assigned, 
effective June 1, 2003.  The Veteran appealed the RO's assigned 
of an initial 30 percent rating to the Board. 

In January 2007, the Veteran testified before the undersigned 
Veterans Law Judge at the Board's offices in Washington, D. C.  A 
copy of the hearing transcript is of record. 

In March 2007, the Board remanded the initial rating claim on 
appeal to the RO for additional development.  The case has 
returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board finds that it must again remand the initial evaluation 
claim on appeal for appropriate medical clarification.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described in the 
directives outlined in the indented paragraphs below.

The RO granted service connection for MG in the appealed July 
2003 rating decision.   The RO assigned the service-connected MG 
an initial 30 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8025 (2009).  The Veteran contends that the 
initial 30 percent evaluation does not accurately reflect the 
current severity of his MG.

Under the above-cited Diagnostic Code 8025, a diagnosis of MG 
with ascertainable residuals warrants the assignment of a minimal 
rating of 30 percent.  38 C.F.R. § 4.124a also provides that 
consideration should be afforded to psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of gait, 
tremors, and visceral manifestations.  A note under Diagnostic 
Code 8025 further provides that ratings in excess of the 
prescribed minimum ratings may be assigned and the diagnostic 
codes utilized as bases of evaluation should be cited in addition 
to the codes identifying the diagnoses. Id. at Note 1.  In other 
words, a higher rating may be assigned based upon the combined 
evaluations of the residual disorders.

In its March 2007 remand, the Board determined that the degree of 
disability resulting from the service-connected MG was unclear.  
The Board found that VA examinations of the Veteran, performed in 
May and June 2003, had failed to address all of the possible 
residuals of the service-connected MG nor did either one provide 
detailed findings from which these residuals could be separately 
evaluated under the appropriate diagnostic code.  The Veteran was 
scheduled for a VA neurological examination.  The Board requested 
that the VA examiner express an opinion as to whether the 
Veteran's claimed cramps in the feet and hands, chest pain, 
residuals of a thoractomy, and eye conditions, to include ptosis 
and residuals of a chalazion, were associated with the diagnosed 
MG.  The examiner was also requested to provide an opinion as to 
whether the Veteran's MG was manifested by any other residual 
disorders, such as, headaches, dizziness, fatigability, psychotic 
manifestations, loss of use or partial loss of use of an 
extremity, speech disturbances, impairment of vision, 
disturbances of gait, tremors, or visceral manifestations.  (See 
March 2007 Board remand, pages (pgs.) 4, 5)). 

Pursuant to the Board's March 2007 remand directives, a VA nurse 
practitioner (NP) examined the Veteran in October 2009.   After a 
comprehensive physical evaluation of the Veteran, the NP 
concluded that the Veteran had the following symptoms as a result 
of his service-connected MG:  (i) cramps in the feet and hands 
(moderate); (2) residual chest and scar pain of a thoractomy 
(minimal); (3) ptosis of the left eye (mild); (4) 
dizziness/lightheadedness (mild); (5) fatigability (moderate); 
(6) speech disturbance (mild); (7) muscle tension headache 
(mild); (8) loss or partial loss of an extremity (mild); (9) 
tremor (mild); and, (10) impairment of vision (moderate) were 
symptoms of his MG.  (See October 2009 VA examination report).  

A review of the above-cited report, however, reflects that the VA 
NP failed to provide any discussion of the specific underlying 
physical manifestations (e.g., range of motion of the hands/feet 
with or without pain, nerves affected and resulting degree of 
severity (i.e., mild, moderate or severe) and presence of 
headaches consistent with migraines)) of the above-cited listed 
symptoms that would permit rating each symptom under its 
appropriate diagnostic code.  (Parenthetically, and with regards 
to rating left eye ptosis as a symptom of the service-connected 
MG, the Board finds that  the regulations for the rating of eye 
disabilities were recently amended.  However, the new rating 
criteria are applicable to applications for benefits received by 
VA on or after December 10, 2008.  As the Veteran's appeal for an 
increased initial disability rating stems from the July 2002 
rating decision granting service connection, the new eye 
regulations and rating criteria are not for application in the 
present case.  See Notice, 73 Fed. Reg. 66544 (November 10, 
2008)).

Consequently, the Board finds that additional development is 
required prior to final Board adjudication of the initial 
evaluation claim on appeal.  See 38 C.F.R. § 4.2 (2009) (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Schedule the Veteran to be examined by 
the VA examiner, who conducted the October 
2009 VA neurology examination.  If the 
October 2009 VA examiner is unavailable, 
the Veteran must be examined by another 
appropriate physician. 

The following considerations will govern 
the examinations:

a. The claims files, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review of 
these materials in any report generated as 
a result of this remand.

b.  All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.

c. In all conclusions, the October 2009 VA 
NP, or other appropriate physician, must 
identify and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of record 
relied upon in reaching the conclusion.

d. The October 2009 VA NP, or other 
examining physician, must provide a 
detailed discussion and analysis of the 
underlying physical manifestations of each 
of the following symptoms associated with 
MG:  cramps in the feet and hands 
(moderate); residual chest and scar pain of 
a thoractomy (minimal); ptosis of the left 
eye (mild); dizziness/lightheadedness 
(mild); fatigability (moderate); speech 
disturbance (mild); muscle tension headache 
(mild); loss or partial loss of an 
extremity (mild); tremor (mild); and, 
impairment of vision (moderate).  

The October 2009 VA NP, or other examining 
physician, must specifically address the 
following: 

(i) If any of the above-cited MG symptoms 
involve the Veteran's joints (e.g., cramps 
of the hands and feet), the October 2009 VA 
NP or other examining physician must 
identify the range of motion of the 
joint(s) affected, as well as the presence 
of any objective evidence of pain, painful 
motion or functional loss due to pain of 
the affected joint.  The October 2009 VA NP 
or other examining physician is also 
requested to determine the effect, if any, 
of the service-connected MG on the 
Veteran's joints to include whether there 
is weakened movement, excess fatigability 
and incoordination;   

(ii) If any of the above-cited MG symptoms 
involve a peripheral nerve, the October 
2009 VA NP or other examining physician 
must report each nerve that is affected 
(e.g., lower radicular group) and state 
whether the involvement is unilateral or 
bilateral and whether there is complete or 
incomplete paralysis.  The degree of 
paralysis must then be rated as mild, 
moderate or severe; 

(iii) If any of the above-cited MG symptoms 
involve the respiratory system, the October 
2009 VA NP or other examining physician 
must report the Veteran's FEV-I and FEV-
1/FVC.  It should also be indicated whether 
the Veteran required at least monthly 
visits to a physician for required care of 
exacerbations; and whether intermittent (at 
least three time per year) of courses of 
systemic (oral or parenteral) 
corticosteroids are required; 

(iv) If any of the above-cited MG symptoms 
involve the Veteran's eyes (i.e., ptosis of 
the left eye), the October 2009 VA NP or 
other examining physician must provided the 
corrected visual acuity in each eye.  It 
must also be indicated whether the left 
pupil is one-half or more obscured or 
whether there visible or palpable tissue 
loss and either gross distortion or 
asymmetry of 2 features or paired sets of 
features, or with 4 or 5 characteristics of 
disfigurement (i.e., scar of 5 or more 
inches in length, scar of at least one- 
quarter inch wide, surface contour of the 
scar is elevated or depressed, scar 
adherent to underlying tissue, skin hypo or 
hyperpigmented in an area exceeding six 
square inches, abnormal skin texture in an 
area exceeding six square inches, 
underlying soft tissue missing in an area 
exceeding six inches square, or indurate 
and inflexible skin in area exceeding six 
inches square)

(v) If any of the above-cited MG symptoms 
involve headaches that are consistent with 
migraines, the October 2009 VA NP or other 
examining physician must report on the 
presence of any frequent completely 
prostrating and prolonged attacks that are 
productive of severe economic 
inadaptability;  

(vi) The October 2009 VA NP or other 
examining physician must also state whether 
any of the above-cited MG symptoms involve 
debilitating fatigue, cognitive impairment 
(such as an inability to concentrate, 
forgetfulness, confusion), or a combination 
of other signs and symptoms which are 
nearly constant and restrict routine daily 
activities to less than 50 to 75 percent of 
the pre-illness level, or; which wax and 
wane, resulting in periods of 
incapacitation of at least four but less 
than six weeks total duration per year; and 

(vii) If any of the above-cited MG symptoms 
involve the Veteran's mental functioning, 
the October 2009 VA NP or other examining 
physician must state whether there is any 
occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short-and 
long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.

2.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the initial evaluation claim 
on appeal.  The consequences for failure to 
report for any scheduled VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

After the above has been completed, the 
AMC/RO should review the claims files and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reviewer report and 
examination report, if any.  If any report 
does not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing health 
care provider for corrective action.

3.  Thereafter, and in light of all of the 
evidence of record, the AMC/RO must re- 
adjudicate the Veteran's claim of 
entitlement to an initial rating in excess 
of 30 percent for the service-connected MG.  
In light of the note following 38 C.F.R. 
§ 4.124a, Diagnostic Code 8025, the RO must 
discuss all diagnostic codes in the Rating 
Schedule that are applicable to the 
diagnosed symptoms of the service-connected 
MG.  In the event that the service-
connected MG affects the Veteran's joints, 
the RO must consider 38 C.F.R. §§ 4.40, 
4.45 (2009) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to assist the Veteran with the 
substantive development of the initial evaluation claim on 
appeal.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


